DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is Sharma et al., US 9,471,684 B2, teaches an embedded code in a content resource, the functionality of the embedded code was previously configured by a content provider. In one embodiment, the content provider configures the embedded code to be executed after the content is displayed at the client, column 8, lines 17-21. Execution of the embedded code facilitates access to a second service. According to Sharma, to request additional content the content provider needs to contact an identity server to determine services the user is authorized to access. Therefore, the Sharma does not specifically teach   “receiving, by the requesting device and in response to the first call, a message from the first server that causes the requesting device to initiate a second call for additional content to a second server, independent of other tags embedded in the resource” as recited in the claims.
The prior art of record fails to teach or suggest “receiving, by a requesting device and from a publisher, a resource that includes a given tag;” 
“receiving, by the requesting device and in response to the first call, a message from the first server that causes the requesting device to initiate a second call for additional content to a second server, independent of other tags embedded in the resource; transmitting, to the . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Patrice L Winder/Primary Examiner, Art Unit 2452